Citation Nr: 1429848	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture of the right ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative bilateral keratoma with metatarsalgia, currently evaluated as 30 percent disabling.  

3.  Entitlement to an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.

4.  Entitlement to an effective date earlier than October 1, 2009, for additional compensation payable for a dependent spouse.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1984.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which assigned a 30 percent evaluation for the Veteran's postoperative bilateral keratoma with metatarsalgia, effective July 26, 2006.  This case is also on appeal from an April 2007 rating decision of the RO in Oakland, California, that assigned a 10 percent evaluation for the Veteran's residuals of a fracture of the right ankle, and a December 2009 determination of the RO in Oakland that added the Veteran's dependent spouse to his compensation award.  The effective date of her addition was October 1, 2009.  

The RO in Oakland, California, has jurisdiction of the Veteran's claims file.

On a VA Form 4138 received on November 27, 2007, the Veteran stated that he did not receive a Decision Review Officer decision on the issues of entitlement to an increased evaluation for postoperative bilateral keratoma with metatarsalgia, and an effective date earlier than July 26, 2006, for the award of the 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.  The Veteran's concern suggests to the Board that he had not received an April 2007 statement of the case (SOC) addressing these issues.  

In response to the Veteran's VA Form 4138, an undated memorandum in the Veteran's claims file determined that the form was received too late to be considered a timely substantive appeal for the increased evaluation and earlier effective date issues.  

According to a June 2007 VA Report of Contact, the Veteran had previously contacted VA to inquire about the two claims, which he stated had not been addressed.  Again, the Veteran's concern suggests to the Board that he had not received the April 2007 SOC addressing these issues.  

Reading the June 2007 VA Report of Contact sympathetically, the Board finds that it constitutes a timely substantive appeal of the issues of an increased evaluation for postoperative bilateral keratoma with metatarsalgia and an effective date earlier than July 26, 2006, for the award of the 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.  38 C.F.R. § 20.202 (2013).  Thus, these issues are correctly before the Board.  

The issues of an increased evaluation for residuals of a fracture of the right ankle, an increased evaluation for postoperative bilateral keratoma with metatarsalgia, and an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 1985, the Veteran informed VA of his July 12, 1982, marriage to his current spouse.  

2.  A November 2006 rating decision assigned a 30 percent evaluation for the Veteran's postoperative bilateral keratoma with metatarsalgia, making the Veteran eligible to receive compensation for dependents.

3.  A November 2006 notice letter informed the Veteran that he might be eligible to receive additional compensation for dependents and requested that he submit a VA Form 21-686c (Declaration of Status of Dependents). 

4.  On September 3, 2009, VA received a completed VA Form 21-686c (Declaration of Status of Dependents) from the Veteran.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 2009, for the award of additional compensation for a dependent spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4 , 3.31, 3.400, 3.401(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's notice and assistance requirements do not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

This case involves the application of law to certain facts, such as the effective date for a combined rating of at least 30 percent and the date when information, which was needed to award additional compensation for the Veteran's dependent spouse, was received by the RO.  These facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  See Smith, supra.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 430 (1994).

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the effective date for additional compensation payable for his dependent spouse should be July 26, 2006, when his combined evaluation for service-connected disabilities was increased from 20 percent to 40 percent.  In April 2010 correspondence, he asserted that in July 2002 he notified VA of his marital status and provided information about his wife, including her date of birth and the date of their marriage.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In the present case, in July 1985 the Veteran informed VA of his July 12, 1982, marriage to his current spouse.  An October 1985 rating decision granted service connection for residuals of a right ankle fracture.  The evaluation was noncompensable, and did not make the Veteran eligible to receive compensation for dependents at that time.  The record contains July 2002 correspondence from the Veteran, but it is negative for any information as to his marital status or spouse.  

The November 2006 rating decision assigned a 30 percent evaluation for the Veteran's bilateral keratoma with metatarsalgia, effective July 26, 2006.  This award made the Veteran eligible to receive compensation for dependents.  The November 2006 notice letter informed the Veteran that he might be eligible to receive additional compensation for dependents and requested that he submit a VA Form 21-686c (Declaration of Status of Dependents).  On September 3, 2009, VA received a completed VA Form 21-686c from the Veteran.  The December 2009 determination added the Veteran's spouse to his award, effective October 1, 2009.  It explained that VA received the Veteran's request to add his spouse to his award on September 3, 3009, and that payment began the first date of the month following the effective date.  

Applying the relevant law to the facts of this case, the Veteran became entitled to additional compensation for dependents in November 2006, effective July 26, 2006, the effective date for the Veteran's combined disability rating of 40 percent.  38 C.F.R. § 3.4(b)(2).  Although the Veteran had notified VA of his marriage to his current spouse in July 1985, he did not meet the threshold combined rating requirement in order to be entitled to additional compensation for a spouse at that time, or when he was granted service connection for a residuals of a right ankle fracture shortly thereafter.  38 C.F.R. § 3.4(b)(2).  When the Veteran was asked to submit additional information in response to the November 2006 VA notice letter, he did not do so until October 1, 2009.  Thus, even though July 26, 2006, is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), the Veteran did not submit, within a year of notification of the rating action awarding the 40 percent combined rating, information that the RO needed in order to award him the additional compensation.  In particular, he did not submit a VA Form 21-686c (Declaration of Status of Dependents) until September 3, 2009. 

In this regard, the Board observes that Congress amended the relevant statute in 1990 to provide that any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of such person and the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in compliance with the amendment in March 1992.  38 C.F.R. § 3.216.  Thus, because the Veteran did not provide this information within one year of the November 2006 notification letter, the RO could not award benefits based on the July 26, 2006, effective date of the 40 percent rating.  38 C.F.R. § 3.401(b)(3). 

The Board also observes that at the time of the November 2006 rating decision that awarded at least a 30 percent rating, the RO had no verification that the Veteran's previous marriage was still ongoing.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) (the status of dependents can be "ever changing").  The Veteran did not respond to the RO's request for dependency information within one year of the November 2006 rating decision.

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date that dependency arose was July 12, 1982, i.e., the date that the Veteran married his current spouse.  38 C.F.R. § 3.401(b)(2).  The effective date when the Veteran's combined rating was increased to at least 30 percent was July 26, 2006.  38 C.F.R. § 3.401(b)(3).  Pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his wife as a dependent was October 1, 2009.  38 C.F.R. § 3.401(b)(4).  As the law instructs that the effective date for additional compensation for a dependent spouse is the latest of the aforementioned dates, the correct effective date is October 1, 2009. 

In sum, the evidence demonstrates that the Veteran is not entitled to the assignment of an effective date prior to October 1, 2009, for an award of additional compensation benefits based on a dependent spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than October 1, 2009, for additional compensation payable for a dependent spouse is denied.


REMAND

A preliminary review of the record indicates that the issues of an increased evaluation for residuals of a fracture of the right ankle, currently evaluated as 10 percent disabling; an increased evaluation for postoperative bilateral keratoma with metatarsalgia, currently evaluated as 30 percent disabling; and an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia require additional development.  

The most recent VA examination for the Veteran's disabilities was conducted in April 2007.  The Veteran underwent surgical treatment in connection with his service-connected bilateral keratoma with metatarsalgia in January 2010 and April 2011.  He was awarded temporary 100 percent evaluations under 38 C.F.R. § 4.30.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran's claim for an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia is inextricably intertwined with the issue of an increased evaluation for that disability that is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of the Veteran's residuals of a fracture of the right ankle and postoperative bilateral keratoma with metatarsalgia.  The claims file and all relevant records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided.  

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


